—Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 19, 1997, which, upon reconsideration, adhered tó its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
We find that substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant voluntarily left his employment without good cause following a dispute with one of his supervisors who then, over the next few days, allegedly spoke to claimant in a sarcastic and critical manner. Criticism by a supervisor does not necessarily constitute good cause for leaving one’s employment, even where harsh words are used or the supervisor is perceived as unduly critical (see, Matter of Viruet [McKenzie, McGhee & Harper— Sweeney], 245 AD2d 707). There is evidence in the record demonstrating that claimant’s job was not in jeopardy and continuing work was available to him (see, Matter of Hargrove [Hudacs], 192 AD2d 948). The record indicates that the employer’s managerial staff almost immediately held a meeting to try to resolve the matter and the employer’s general manager testified that, claimant affirmatively stated at that time that it was in his best interest to resign because of the dispute. Although claimant’s testimony conflicted with this version, the matter merely raised a credibility issue that the Board was free to resolve in the employer’s favor (see, Matter of Singh [Sweeney], 247 AD2d 666). We have considered claimant’s remaining arguments and find them to be unpersuasive.
Cardona, P. J., Mikoll, Crew III, Peters and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.